Citation Nr: 1633701	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-14 881	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.  The Veteran died in November 2011.  The Appellant is the Veteran's mother.

This appeal to the Board of Veterans' Appeals arose from a May 2009 rating decision in which the RO denied service connection for prostate cancer.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.  

Unaware of the Veteran's death, the Board remanded the claim for service connection for prostate cancer to the RO in December 2011, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In December 2011, a Deputy Vice Chairman of the Board granted a motion to
advance this appeal on the Board's docket, pursuant to 38 USCA § 7107a(2)(C) 
(West 2014) and 38 C F R § 20.900(c) (2015). 

The appellant filed for substitution in July 2012, within one year of the Veteran's November 2011 death, and the RO granted the appellant the right to substitute for the Veteran in pursuit of claims he had pending for VA benefits.  See 38 U.S.C.A. § 5121A (West 2014).  The appellant appointed Disabled American Veterans as her representative in July 2012. 

In October 2012, the Board vacated its December 2011 remand, and remanded the claim for service connection for prostate cancer for a determination as to whether the Veteran's mother was eligible to be recognized as a substitute for the Veteran's claims.

In May 2016, the RO granted the Appellant the right to substitute for the Veteran in pursuit of claims he had pending for VA benefits.  See 38 U.S.C.A. § 5121A (West 2014).  Thus, the Veteran's appeal continues.

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing service connection for prostate cancer, claimed as due to herbicide exposure, is set forth below.  The matter of service connection for diabetes mellitus, claimed as due to herbicide exposure-for which the late Veteran completed the first of two actions required to place this matter in appellate status-is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction.   VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT
 
1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Prostate cancer is among the diseases for which VA's Secretary has recognized that there exists an etiological relationship with herbicide exposure.

3.  The Veteran did not serve on active duty in the Republic of Vietnam during the Vietnam era from January 9, 1962 to May 7, 1975 and may not be presumed to have been exposed to herbicides, to include Agent Orange, during service.

4.  Although extensive searches have been conducted, objective, persuasive evidence does not establish that the Veteran was actually exposed to Agent Orange during his period of service, as alleged; in fact, the objective evidence on this point weighs against a finding of actual exposure.
 
5.  Prostate cancer was not shown in service or for many years thereafter, and there is no persuasive medical evidence or opinion establishing a relationship between this disability and the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, claimed as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for prostate cancer in a February 2009 pre-rating letter.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. This letter also provided the Veteran with general information pertaining to VA's assignment of a disability rating and an effective date, as well as the type of evidence that impacts those determinations.  The May 2009 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the February 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, as well as VA treatment records.  Also considered in connection with the appeal is various written statements provided by the late Veteran, and by the appellant and her representative.  The Board finds that no further action on this matter, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran asserted that his prostate cancer is due to Agent Orange exposure during his service on Anderson Air Force Base in Guam.  Specifically, he asserted that he was sprayed by Agent Orange during guard duty on the air strip and that the crash and fire crew sprayed the sides of the runway with Agent Orange to control jungle brush.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, such as a malignant tumor, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307  are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  For the showing of chronic disease , there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. Id. 

Notably, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6). 

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

Under the applicable law discussed above, "service in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii) includes service in the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).  However, service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).  Id. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

Considering the record in light of the above-noted legal authority, the Board finds that service connection for prostate cancer must be denied.

Post-service VA treatment records dated in June 2007 clearly show that, prior to his death, the Veteran was diagnosed with prostate cancer.  Hence, for purposes of this claim, the current disability requirement is met.   The remaining questions, however, are whether the disability was incurred in service, may be presumed to have been incurred in service, or was otherwise medically related to in-service injury or disease.  .

First addressing the Veteran's alleged in-service herbicides exposure, according to the Veteran's personnel file, the Veteran served in the United States Navy from October 1968 to October 1971 on board the USS Bradley.  The records show that the Veteran was awarded the National Defense Service Medal.  Although the Veteran clearly served during the Vietnam Era, there is no indication that he had Vietnam service within the meaning of 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6) (warranting a presumption of herbicides exposure).  His service record does not reflect such service.   In March 2009, the National Personnel Records Center (NPRC) provided that the USS Bradley was in official water of Vietnam from March 31, 1971 to April 17, 1971; April 25, 1971 to May 10, 1971; May 29, 1971 to May 30, 1971; June 15, 1971 to July 10, 1971; and from July 24, 1971 to August 7, 1971.  The NPRC further indicated that the record provides no conclusive proof of in-country service.  

The claims file also includes a May 2011 Defense Personnel Records Information Retrieval System (DPRIS) response, which indicates that the 1971 deck log history reveals that the USS Bradley departed for a Western Pacific (WESTPAC) deployment on March 2, 1971, and that the ship proceeded to Vietnam via Pearl Harbor, Hawaii; Yokosuka, Japan; and Subic Bay, Republic of the Philippines during the period from March 2 to April 5, 1971. The ship conducted plane guard operation for the USS Ranger (CVA-61) and the USS Oriskany (CVA 34) on Yankee Station off the coast of Vietnam during the periods April 5, May 9, June 15, July 10, and July 25 to August 7, 1971.  The ship then conducted Special Operations (SPECOPS) on Yankee Station during the period May 29 to May 30, 1971.  During the intervening periods the ship proceeded to Kaohsiung, Taiwan, Subic Bay, and Hong Kong for provisions upkeep and crew liberty.  The USS Bradley proceeded to homeport via Yokosuka, Japan during the period from August 7 to September 25, 1971, and returned to San Diego California on September 26, 1971.  The ship did not deploy to the WESTPAC for the remainder of 1971.  The memorandum further provided that the history does not document that the ship docked, transited inland waterways, or that personnel stepped foot in the
Republic of Vietnam.  

Here, the evidence does not reflect in-country service, nor did  the Veteran actually assert Vietnam service.  Rather, as noted above, his sole contention was that he was exposed to herbicides while stationed in Guam, and possibly while in Japan.  For such alleged exposure outside of Vietnam,  VA's Adjudication Procedural Manual, M21-1MR, directs adjudicators to determine whether a veteran  served as security policeman, security patrol dog handler, member of the security police squadron or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence.  The Manual further directs that if the record des not establish that a veteran had such duties along the perimeter, he should be asked for the approximate dates, locations and nature of the alleged exposure.  Information received by the Veteran must be as to be provided to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides, if the Veteran has provided sufficient information to permit such a search by the JSRRC.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

In this case, there simply is no objective, persuasive evidence to support a finding of exposure to herbicides in Guam or in Japan.   

Initially, the Board notes that the Veteran's service personnel records indicate that he served in Guam as a mess man on detail from April 1970 to June 1970, and in Japan for a period of three days from January 28, 1970, and a period of five days from August 3, 1970, for administrative purposes.   However, the Veteran's STRs reflects that he received treatment from July 1969 to September 1970 at a naval station in Guam.  As discussed below, given that the extensive research indicated that there was no storage or use of herbicides in Guam or Japan during the Veteran's entire period of military service, the precise dates of the Veteran's service in Guam is not dispositive of the question of his exposure to herbicides, the merits of the claim.  

Notably, as a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his travel arrangements and his occupational duties.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Even assuming, without deciding, that such lay assertions might provide some evidence of herbicide exposure in an appropriate case, such is not the case here.  The Veteran has not alleged duties along the base perimeter and, and in his statements, he stated that he did not know whether the substances being sprayed from a fuel oil tank on base was actually herbicides but now presumes such substances to have been herbicides. Furthermore, as noted above, the Veteran's personnel records reflect that he served as a mess man while on detail in Guam. 

In this case, extensive searches have been conducted in an attempt to resolve the question of whether the Veteran had actual in-service herbicide exposure, and, collectively, the results of such searches weigh against a finding of actual exposure. The RO sent compensation and pension services a request to a review the Department of Defense's inventory of herbicide operations and to determine whether herbicides were used or stored in Guam as alleged by the Veteran.  A May 2012 response indicated that the Department of Defense's listing of herbicide use and test sites did not document any tactical herbicide storage or usage at Anderson Air Force Base in Guam, with the exception of a brief period of early herbicide storage there during the Korean war between 1951 to 1953-a period during which the Veteran did not serve in the military.  As the response is based on official Department of Defense records, the Board finds that this response constitutes probative evidence on the question of actual exposure.  In addition, the Department of Defense's official records indicates that there was no use or storage of herbicides in Japan at any time.  

As a final point with regard to claimed herbicides exposure, the Board observes that copies of several prior Board decisions, including an October 2005 Board decision that awarded service connection for diabetes mellitus based upon herbicide exposure in Guam, have been submitted.  Also submitted are January 1998 and July 2004 decisions in which the Board granted service connection for a disability as a result of herbicide exposure in Japan and Thailand, respectively.  However,  these decisions do not provide persuasive support for the claim.  

Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, as different evidence in the case of another veteran may have resulted in the grant of service connection, the prior Board decision does not compel the conclusion that the facts in this case warrant an award of service connection.  In this regard, the Board notes that all of these Board decisions pre-date the Department of Defense's official report indicating that there was no Agent Orange spraying, testing, storage or usage at Anderson Air Force Base in Guam.  See The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides (December 2006).  As the Department of Defense has not established that Agent Orange was used in Guam or Japan during the period of the Veteran's service, the Board cannot concede herbicide exposure based on any service in Guam or Japan. 

As, on these facts, neither presumed nor actual in-service exposure to herbicides, to include Agent Orange, is warranted or shown, the Board has, like the RO, considered the claim for service connection for prostate cancer under other theories\ of entitlement.  The Board also finds, however, that no other legal theory provides a basis for an award of service connection for this disability at issue.

Here, the Veteran's service treatment records reflect no complaints, findings, or diagnoses pertinent to prostate cancer.  No abnormalities with respect to such condition was noted in the October 1971 service discharge examination report.  The  Veteran has not contended that his prostate cancer was present during service.  The post-service clinical evidence documents the first clinical diagnosis of prostate cancer in June 2007.  Such clearly was well beyond the period for establishing service connection for a malignant tumor as a chronic disease on a presumptive basis.  See 38 C.F.R. §§ 3.307. 3.309.  Further, the lack of any evidence (or even lay assertions) of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

Finally, there is no medical evidence or opinion whatsoever even suggesting that there exists a medical nexus between current prostate cancer and service, and, on these facts, further medical development of the claim to obtain such an opinion is not required.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, while prostate cancer during the Veteran's lifetime has been demonstrated, there is no persuasive evidence to indicate that such disability may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran himself does not contend that he experienced any symptoms related to this disability during service or for many decades after service.  Additionally, there is no medical or other persuasive evidence which suggests that the Veteran's prostate cancer was  related to his service. 

Moreover, in the absence of evidence of an in-service disease or injury-to include presumed or actual herbicides exposure- a remand of the above-referenced claim to obtain an opinion as to the etiology of the Veteran's claimed prostate cancer would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's prostate cancer and his service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim (i.e. that he was exposed to herbicide.  A medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).

Simply stated, obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's claimed residuals of prostate cancer. See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Furthermore, as for any direct assertions by the Veteran or the appellant, or any representative that there existed a medical relationship between the Veteran's prostate cancer and service, the Board notes that the matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of prostate cancer is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As none of the identified individuals is shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, in this case, lay  assertions of medical nexus have no probative value. 

For all the forgoing reasons, the claim for service connection for prostate cancer must be denied.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as no competent, probative evidence supports required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


REMAND

In a May 2011 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for diabetes mellitus. The Veteran filed an NOD as to this determination in June 2011.

To date, the RO has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). Consequently, this matter must be remanded for the issuance of a SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

Accordingly, this matter is hereby REMANDED for the following action:

Furnish to the appellant and her representative an SOC addressing the denial of service connection for diabetes mellitus, claimed as secondary to herbicide exposure, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to this matter.

The appellant is hereby notified that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the claim identified above, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

